Title: From John Adams to John Whitney, 7 June 1826
From: Adams, John
To: Whitney, John



Sir
Quincy June 7th: 1826.

Your letter of the 3d Instant, written on behalf of the Committee of Arrangements, for the approaching celebration of our National Independence; inviting me to dine, on the fourth of July next, with the Citizens of Quincy, at the Town-Hall, has been received with the kindest emotions. The very respectful language with which the wishes of my Fellow Townsmen have been conveyed to me, by your Committee, and the terms of affectionate regard toward me,  individually, demand my grateful thanks, which you will please to accept and to communicate to your Colleagues of the Committee.
The present feeble State of my health will not permit me to indulge the hope of participating, with more than by my best wishes in the joys & festivities and the Solemn Services of that day; on which will be completed the fiftieth year from its birth, the Independence of these United States. A Memorable epoch in the annals of the human race; destined, in future history, to form the brightest or the blackest page, according to the use or the abuse of  human those political institutions by which they shall, in time to come, be Shaped, by the human mind.
I pray you Sir to tender in my behalf to our fellow Citizens my cordial thanks for their affectionate good wishes, and to be assured that I am / very truly and Affectionately / Your’s & their Friend & / Fellow-Townsman
J Adams